Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/02/2020 has been entered.

Response to Applicant Arguments and Amendment
Applicant amendment is properly supported by the applicant specification in the non-provisional application, and therefore does overcome the USC 112.1  “new matter” rejection mailed on 01/02/2020.
Applicant amendment is not supported by the Provisional Application as detailed below, and therefore the filing date of the provisional application 10/31/2016  is not taken into consideration for purposes of prior art.
The features “partial images of knives including knife points” and “partial images of guns including gun triggers” is addressed by an additional reference of Mery, as detailed below.

Provisional Application
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e)  or under 35 U.S.C. 120, 121, 365(c), or 386(c)  is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. [1] as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or earlier-filed nonprovisional application or provisional application for which benefit is claimed). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a)  or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
Specifically, the features “partial images of knife points” and “partial images of guns including triggers”, are not supported in the Provisional Application.  For instance, Fig. 5 of the Provisional Application discloses image sets of “Guns” and “Knives” that are used for training the Machine Learning model, but does not include specifically “partial images of knife points” or “partial images of guns including triggers” as recited in the amended claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


A.	Claims 1, 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh (US6125194) in view of Mery (“Automated Object Recognition Using Multiple X-ray Views”, ASNT/Materials Evaluation, Nov 2014)

As for claim 1, Yeh teaches
A system for identifying [objects in images], comprising:
	an X - ray imaging system for producing X-ray images (Yeh col 7 par 1) ... 
	a processor configured to apply a threshold to the X-ray images to separate out outlines of dense objects that pass the threshold (Fig 5 el 220-250; produces segments of suspect areas by using a thresholding technique); and
	a pre-trained convolutional neural network that is further trained on a database of images [..], the pre-trained convolutional neural network being configured to analyze the outlines of the dense objects to identify [objects] in the X - ray images (Fig 11, identifies suspect areas as lung cancer nodules)
Yeh does not explicitly teach, Mery however teaches

	.. X-ray images of luggage;  (Mery, Fig 6, x-ray images of objects in a bag)
	identify weapons in the X - ray images (Mery Fig 6, identifying handguns and knives)
..a database of images of knives and handguns including partial images of knives including knife points and partial images of guns including gun triggers (Mery, Fig 6, middle row of images below the large image, 3rd and 4th image from the left, teaches examples of a handgun with trigger visible, overlapping a knife with point visible; the overlapping creates partial images for the knife and for the handgun, as neither object can be fully seen; furthermore Examiner takes Official Notice that in a real-life scenario it is equally feasible for a handgun to overlap the knife or vice versa, therefore images with a knife below the handgun are equally likely as images with a handgun below the knife)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the object classification of Yeh, to include x-ray weapons images of Mery, as both pertain to the art of object recognition.  The suggestion/motivation for doing so would have been to improve performance of detecting weapons objects in luggage as taught by Mery, by applying more sophisticated machine learning techniques as taught by Yeh.

As for claim 6, the combination of Yeh and Mery teaches 
	the processor is further configured to apply a minimum size requirement to the outlines of dense objects that pass the threshold  (Yeh col 8 ln 55 desired SNA size)

As for claim 9, the combination of Yeh and Mery teaches 
	the convolutional neural network further comprises a graphics processing unit (Yeh, Fig 2, “Detection Unit” processes input images, i.e. “graphics processing”)



B.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yeh in view of Mery in further view of  Stein (US5044002)

As for claim 5, Yeh teaches 
	the X - ray imaging system is a dual - beam X - ray imaging system (Stein, col 4 ln 34-35)
It would have been obvious for one of ordinary skill in the art to modify the teaching of Yeh and Mery by including features of Stein, as all pertain to automated analysis of X-Ray images.  The motivation to do so would have been, to enhance the effectiveness of the imaging system.

C.	Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh (Gaussian Filter) in view of Mery
As for claim 7,  the combination of Yeh and Akcay does not specifically teach
	the processor is further configured to apply a smoothing filter to the outlines of the dense objects that pass the threshold.
Yeh however teaches, col 7 ln 49, applying a Gaussian low-pass filter to the x-ray image.  It would be obvious for one of ordinary skill in the art to apply the analogous filter also to the generated segments/contours of the objects of interest.   The motivation to do so would have been, to smooth out inaccuracies in the segmentation step.  

As for claim 8, the combination of Yeh and Mery teaches
	the smoothing filter is a Gaussian filter (see claim 7 above) 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK ROZ whose telephone number is (571)270-3382.  The examiner can normally be reached on M-F 8:00am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park  can be reached on  (571)272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARK ROZ/
Primary Examiner, Art Unit 2669